DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  Applicant first discloses “one or more insertion hole” and then discloses “an insertion hole” and “the insertion hole” while referring to the previous disclosure of said hole. Terminology should remain consistent and the latter recitations should recite “the one or more insertion hole”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3,5,7-8,13-14,20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada US 6814401. 

Regarding claim 1, Takada discloses a striker mounting structure (fig1), comprising: 
a reinforcement (33) provided on a vehicle body (11) and formed with one or more insertion hole (pair of 65s); 
an outer panel (31) for covering the reinforcement that has a striker mounting surface (31a) arranged to be spaced apart (see fig2 for areas in which 31 is spaced apart from 33) from the reinforcement; 
a reinforcement member (52) fixed to the striker mounting surface (via other components) and a striker (70,72); and 
a first connecting rod (73) connected to the reinforcement member, the first connecting rod having a first locking portion (protruding threads of rod of 73) extending from the reinforcement member so as to extend into one of the one or more insertion hole (it extends along length of the rod and therefore from reinforcement member to insertion hole, when fully assembled, when the frame of reference is from behind 52) formed in the reinforcement; and 
a second connecting rod (74) connected to the reinforcement member, the second connecting rod having a second locking portion (protruding threads of rod of 74) extending from the reinforcement member so as to extend into one of the one or more insertion hole (it extends along length of the rod and therefore from reinforcement member to insertion hole, when fully assembled, when the frame of reference is from behind 52) formed in the reinforcement. (fig3-6)

Regarding claim 2, Takada discloses the striker mounting structure according to claim 1, wherein: 
	a hook (81) is provided on a rear end (not labeled, see fig2) of a vehicle door (16) and is configured to hook the striker, and
	the striker mounting surface is located in front of the reinforcement (see fig1-6). 

Regarding claim 3, Takada discloses the striker mounting structure according to claim 1, wherein: 
	the one or more insertion hole opens in a direction away from a passenger compartment (fig2-3, the holes are away from the passenger compartment and towards the exterior of the door),
	each of the first and second connecting rods includes a rod portion (the rod of 73 and 74 itself where the threads are created) extending in a forwards/rearward direction of a vehicle (10, see fig1-3), and
	the first and second locking portions extend from the rod portion in a direction toward the passenger compartment (the locking portions are the threaded protrusions which extend laterally around the rod portion and therefore towards the passenger compartment, fig1-3)

Regarding claim 5, Takada discloses the striker mounting structure according to claim 1, wherein the first and second connecting rods are aligned in an upward/downward direction. (upwards/rewards considered along 31 length, fig6)

Regarding claim 7, Takada discloses the striker mounting structure according to claim 1, further comprising a reinforcement plate (54) extending from the reinforcement member toward the reinforcement. (54 angles forward, and therefore considered to be ‘toward’ reinforcement 33 – see fig6)

Regarding claim 8, Takada discloses the striker mounting structure according to claim 7, wherein the connecting rods are fixed to the reinforcement plate (when fully assembled they are fixed to the position on 52, and therefore 54, fig6).

Regarding claim 13, Takada discloses the striker mounting structure according to claim 1, wherein the first and second locking portions extend into different insertion holes. (fig3-6)

Regarding claim 14, Takada discloses the striker mounting structure according to claim 1, wherein an interval between the first and second locking portions is smaller than the longest length of a striker plate (72) of the striker (see fig6-7).  

Regarding claim 20, Takada discloses a striker mounting structure (fig2) comprising: 
a reinforcement (33) provided on a vehicle body (11) and formed with one or more insertion hole (pair of 65s); 
an outer panel (31) for covering the reinforcement that has a striker mounting surface (31a) arranged to be spaced apart (see fig2 for areas in which 31 is spaced apart from 33) from the reinforcement; 
a reinforcement member (52) fixed to the striker mounting surface (via other components) and a striker (70,72); 
and a first connecting rod (73) connected to the reinforcement member, the first connecting rod having a first locking portion (protruding threads of rod of 73) extending from the reinforcement member so as to extend (it extends along length of the rod and therefore from reinforcement member to insertion hole, when fully assembled, when the frame of reference is from behind 52) into the one or more insertion hole (one 65) formed in the reinforcement, wherein: 
the first locking portion is spaced apart from an opening edge of the one or more insertion hole. (see fig6 where the insertion hole is spaced away from locking portions)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada US 6814401, as applied to claim 1, alone. 

Regarding claim 10, Takada teaches the striker mounting structure according to claim 7, wherein: the reinforcement plate is attached to the reinforcement member but does not teach the reinforcement plate is a separate component from the reinforcement member.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the reinforcement plate of Takeda as a separate component from the reinforcement member since it has been held that the separation of elements (i.e. for ease of manufacturing) is a design consideration that is within the skill of the art. MPEP 2144. 

Allowable Subject Matter
Claims 16-19 are allowed.
Regarding claim 16, references of record do not teach the tilting of the first and second connecting rods with respect to each other. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 
Claims 4,6,9,11-12,15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Takada does not teach the reinforcement member abuts a rear surface of the striker mounting surface – the reinforcement member abuts the rear surface of the reinforcement, 33. Other references of record do not teach all of claim 1 and claim 4 – specifically the placement of the reinforcement, the reinforcement member, the outer panel (striker mounting surface), and the striker that is recited in both the claims. 
Regarding claims 6 and 9, references of record do not teach the interval between the first and second connecting rod to increase or reduce in a direction toward the insertion hole and/or reinforcement member. 
Regarding claim 11, references of record do not teach the ridge line of the reinforcement plate so as to form a convex shape in a direction away or toward the passenger compartment. The convex shape created by 53 in Takada is not in the direction away or toward the passenger compartment. 
Regarding claim 12, references of record do not teach the two locking portions to extend into the same insertion hole. 
Regarding claim 15, references of record do not teach that the two locking portions are configured to move in opposite directions during a collision. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to strikers and striker mounting structures.
PTO892 lists other relevant but not relied upon prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675